210 N.W.2d 215 (1973)
Janice M. Reiter BOUMAN, Appellant,
v.
Robert J. REITER, Respondent.
No. 43642.
Supreme Court of Minnesota.
August 10, 1973.
Lapp, Lazar, Laurie & Smith, and Raymond M. Lazar, Minneapolis, for appellant.
Katz, Taube, Lange & Frommelt, Minneapolis, for respondent.
Considered en banc without oral argument.
PER CURIAM.
This is an appeal from an order amending a divorce decree to reduce child support payments by $10 per week. The trial court has discretion in deciding whether circumstances have changed sufficiently to necessitate modifying the child support provisions of a divorce decree. We will not reverse the trial court's decision in this matter absent a clear abuse of that discretion. Kiesow v. Kiesow, 270 Minn. 374, 133 N.W.2d 652 (1965). A careful review of this record reveals no abuse of discretion.
Plaintiff argues that the failure of the trial court to make written findings of fact constitutes reversible error. While we *216 have recognized this to be the better practice,[1] it is not technically required.[2]
No attorneys' fees or costs are allowed to either of the parties for this appeal.
Affirmed.
NOTES
[1]  Kiesow v. Kiesow, 270 Minn. 374, 133 N.W.2d 652 (1965).
[2]  Rule 52.01, Rules of Civil Procedure.